DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on February 5, 2021 has been considered.

Claim Objections

Claims 1, 2, 8, 9, and 12 are objected to because of various informalities: amendments to the claims are proposed to overcome the claim objections:

1. (Currently Amended) A method of imputing missing sensor data values in a sensor data sequence, the method comprising:
generating the sensor data sequence over a period of time to determine behavior of a 
identifying [[a]] an instance of time instant associated with a missing sensor data value associated with the sensor data sequence;
identifying a similar response data sequence corresponding to the sensor data sequence with the missing sensor data value, wherein the similar response data sequence is identified based on highest correlation with the sensor data sequence with the missing sensor data value;
an instance of time instant associated with the similar response data sequence corresponding to the instance of time instant [[of]] associated with the missing sensor data value associated with the sensor data sequence;
determining nearest neighbors of the identified data value in the similar response data sequence 
determining instances of time instants of the determined nearest neighbors in the similar response data sequence;
identifying instances of time instants in the sensor data sequence with the missing sensor data value corresponding to the instances of time instants 
determining a candidate value for imputing, based on sensor data values of the identified instances of time instants in the sensor data sequence through learning based on semantics of features of the sensor data values in the sensor data sequence;
imputing the candidate value, in the of time instant associated with the missing sensor data value associated with the sensor data sequence using the sensor data values of the identified instances of time instants [[of]] in the sensor data sequence; and
determining the behavior of the the imputed candidate value.

instance of time instant associated with the similar response data sequence.

8.    (Currently Amended) The method of claim 6, wherein the imputing of the candidate value comprises:
determining a measure of convergence of the candidate value, associated with [[a]] an instance of time instant, with the sensor data values of the preceding and succeeding instances of time instants 
imputing the candidate value in the of time instant associated with the sensor data sequence with the missing sensor data value.

9.    (Currently Amended) The method of claim 6, wherein the imputing of the candidate value comprises:
determining whether the candidate value is identical to a minimum sensor data value of the sensor data sequence with the missing sensor data value;
computing a best fit threshold by computing an average of at least the sensor data value of preceding of time instant, corresponding to the of time instant of the missed value, and the sensor data value of succeeding of time instant, corresponding to the of time instant of the missed value, in response to determining that the candidate value for imputing is identical to the 
determining the candidate value, wherein the candidate value is the average of the sensor data value of the preceding of time instant and the sensor data value of the succeeding of time instant; and
imputing the candidate value at the instance of time instant associated with the missing data value in the sensor data sequence.

12.    (Currently Amended) A computer program product comprising computer executable program code recorded on a computer readable non-transitory storage medium where the computer executable program code when executed causing the actions which include:
generating the sensor data sequence over a period of time to determine behavior of a 
identifying [[a]] an instance of time instant associated with a missing sensor data value associated with the sensor data sequence;
identifying a similar response data sequence corresponding to the sensor data sequence with the missing sensor data value, wherein the similar response data sequence is identified based on highest correlation with the sensor data sequence with the missing sensor data value;
identifying a data value at [[a]] an instance of time instant associated with the similar response data sequence corresponding to the instance of time instant [[of]] associated with the missing sensor data value associated with the sensor data sequence;
determining nearest neighbors of the identified data value in the similar response data sequence 
determining instances of time instants of the determined nearest neighbors in the similar response data sequence;
identifying instances of time instants in sensor data sequence with the missing sensor data value corresponding to the instances of time instants of the determined nearest neighbors in the similar response data sequence;
determining a candidate value for imputing, based on sensor data values of the identified instances of time instants in the sensor data sequence through learning based on semantics of features of the sensor data values in the sensor data sequence;
imputing the candidate value, in the of time instant associated with the missing sensor data value associated with the sensor data sequence using the sensor data values of the identified instances of time instants [[of]] in the sensor data sequence;
determining the behavior of the 
Appropriate correction is required.

Note Regarding 35 USC 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made.
Under step 2A, prong 2, the claims recite an additional element of “imputing the candidate value, in the instance of time instant associated with the missing sensor data value associated with the sensor data sequence using the sensor data values of the identified instances of time instants in the sensor data sequence” based on the abstract idea that includes “determining a candidate value for imputing”. The additional element and abstract idea are integrated into a practical application of “determining the behavior of the system using the sensor data sequence with the imputed candidate value”. Consequently, the abstract idea is integrated into a practical application of “determining the behavior of the system using the sensor data sequence with the imputed candidate value”.
Accordingly, the claims are patent eligible under 35 USC 101.

Allowable Subject Matter

Claims 1-9 and 12 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
combination as claimed wherein a method of imputing a data value in a sensor data sequence, comprising identifying instances of time instants in sensor data sequence with the missing sensor data value corresponding to the instances of time instants of the determined nearest neighbors in the similar response data sequence; determining a candidate value for imputing, based on sensor data values of the identified instances of time instants in the sensor data sequence through learning based on semantics of features of the sensor data values in the sensor data sequence (claims 1, 12) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments and amendments have been fully considered and are persuasive. With regard to the claim objections, please see the proposed amendments as discussed above to overcome the various claim informalities.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chu et al. (US 2013/0226842) discloses missing value imputations for predictive models.
However, the references above do not disclose at least identifying instances of time instants in sensor data sequence with the missing sensor data value corresponding to the instances of time instants of the determined nearest neighbors in the similar response data sequence.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571-272-85862302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 20, 2021